              Case 7:11-cr-00626-CS Document 118 Filed 06/15/21 Page 1 of 1
                                              U.S. Department of Justice
    [Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       United States District Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                       June 15, 2021

    BY ECF & EMAIL
    The Honorable Cathy Seibel
    United States District Judge
    Southern District of New York
    300 Quarropas Street
    White Plains, New York 10601

            Re:    United States v. Leonard Bamberg, 11 Cr. 626 (CS)

    Dear Judge Seibel,

           The Government writes to respectfully request an order from the Court directing the
    United States Probation Department (“Probation”), Southern District of New York, to release to
    the Government Probation’s records relating to Leonard Bamberg. The Government seeks these
    records in connection with Bamberg’s upcoming hearing for an alleged violation of his
    supervised release. According to the assigned U.S. Probation Officer, upon order of the Court,
    the Probation Department will disclose any responsive records.

I have never seen Probation require an order       Very truly yours,
to share information for purposes of a
VOSR (as opposed for purposes of                   AUDREY STRAUSS
                                                   United States Attorney
investigating or prosecuting a new case),
but if that is now required, it is so ordered.
Any materials provided by Probation to the
Government shall be shared with defense        by: _____________________________
counsel.                                           Benjamin A. Gianforti
                                                   Assistant United States Attorney
                                                   (646) 856-5190

                                            6/15/21

    cc:     Joseph Facciponti, Esq., counsel to Leonard Bamberg (by ECF)
            U.S. Probation Officer Jeffrey Steimel (by email)
